*97OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appeal is taken from a conviction for the offense of burglary of a vehicle. After the jury found appellant guilty, the court assessed punishment at 4 years, probated. The Court of Appeals reversed appellant’s conviction and reformed the judgment to an acquittal after finding the evidence insufficient to support the conviction. Ramirez v. State, 711 S.W.2d 408 (Tex.App.—El Paso 1986).
As in every case, this Court’s decision to refuse a petition for discretionary review should not be construed as approval by this Court of the language or reasoning used by the Court of Appeals in reaching its decision. Campbell v. State, 647 S.W.2d 660 (Tex.Cr.App.1983).
The State’s petition for discretionary review is refused.
ONION, P.J., and DAVIS and McCORMICK, JJ., would grant.